Per Curiam.

The justice was right in setting aside the verdict. The evidence was clear that the coach in question was allotted to plaintiff in the division of the partnership property; that it was afterwards found in defendant’s possession; that the plaintiff demanded its return and that defendant refused to give it up. These facts established the plaintiff’s right to recover. The defendant offered no evidence to show how he came into possession of the coach, or what claim of right, if any, he had to its possession. It is not important whether the coach was put in plaintiff’s stable or taken away by defendant on the night that the division was made. In either event it belonged to the plaintiff and later was found in defendant’s possession. If he had any right to its possession he should have made the fact to appear.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Order affirmed, with ten dollars costs.